NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-JUL-2020
                                            08:57 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


           ATC MAKENA N GOLF LLC, ATC MAKENA S GOLF LLC,
        ATC MAKENA LAND SF1 LLC, ATC MAKENA LAND MF1 LLC,
        ATC MAKENA LAND MF2 LLC, ATC MAKENA LAND MF3 LLC,
          ATC MAKENA LAND C1 LLC, ATC MAKENA LAND U1 LLC,
         ATC MAKENA LAND B1 LLC, ATC MAKENA LAND MF4 LLC,
      ATC MAKENA LAND SF2 LLC and ATC MAKENA LAND AH1 LLC,
    Plaintiffs-Appellees, v. AZIZI K. KAIAMA, HEIR TO PIENA,
         Defendant-Appellant, and DOES 1–100, Defendants.


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CCV-XX-XXXXXXX)


                              ORDER
    GRANTING JULY 21, 2020 MOTION TO DISMISS APPELLATE COURT
 CASE NUMBER CAAP-XX-XXXXXXX FOR LACK OF APPELLATE JURISDICTION
    (By: Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of (1) Plaintiffs-Appellees ATC Makena N
Golf, LLC, ATC Makena S Golf, LLC, ATC Makena Land SF1, LLC, ATC
Makena Land MF1, LLC, ATC Makena Land MF2 LLC, ATC Makena Land
MF3, LLC, ATC Makena Land C 1, LLC, ATC Makena Land U1, LLC, ATC
Makena Land B1, LLC, ATC Makena Land MF4, LLC, ATC Makena Land
SF2, LLC, and ATC Makena Land AH1, LLC's (the ATC Makena
Appellees) July 21, 2020 "objection" to this appeal by Defendant-
Appellant Azizi Kaiama (Kaiama), self-represented, based on a
lack of appellate jurisdiction, (2) the lack of any response by
Kaiama to the ATC Makena Appellees' July 21, 2020 "objection,"
and (3) the record, we construe the ATC Makena Appellees'
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

July 21, 2020 "objection" as a non-conforming motion to dismiss
Kaiama's appeal for lack of appellate jurisdiction.
          Kaiama is appealing from the Honorable Peter T.
Cahill's July 9, 2020 interlocutory order denying Kaiama's
June 12, 2020 motion to disqualify Judge Cahill from presiding
over circuit court case number 2CCV-XX-XXXXXXX.      However, the
circuit court has neither adjudicated the claims nor entered a
final judgment in circuit court civil case number
2CCV-XX-XXXXXXX, as Hawaii Revised Statutes § 641-1(a) (2016) and
Rule 58 of the Hawai#i Rules of Civil Procedure require for an
appeal under the holding in Jenkins v. Cades Schutte Fleming &
Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).       Absent
an appealable final judgment, Kaiama's appeal is premature, and
we lack appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED that the ATC Makena
Appellees' July 21, 2020 motion to dismiss Kaiama's appeal is
granted, and appellate court case number CAAP-XX-XXXXXXX is
dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, July 29, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2